Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5, 7-11 and 22 are objected to because of the following issues:
In claim 1, the limitation of “wherein outer sidewalls of the metal interconnect are spaced apart by a third distance that is equal to a fourth distance spacing apart outer sidewalls of the CESL” is objected because of the sentence structure.  The following amendment is suggested: --wherein outer sidewalls of the metal interconnect are spaced apart by a third distance, and outer sidewalls of the CESL are spaced apart by a fourth distance which is equal to the third distance--.  Claims 2-5 and 7-11 depend from claim 1, and thus, are also objected to for the same reasons.
In claim 22, the limitation of “wherein the CESL has a thickness smaller than half of that of the bottom electrode structure,” is objected to because of the sentence structure.  The following amendment is suggested: --wherein the CESL has a thickness smaller than half the thickness of the bottom electrode structure--.

Allowable Subject Matter
Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 12-14, the prior art of record neither discloses nor renders obvious all the limitations of base claim 12, including: wherein outer sidewalls of the metal interconnect 
Regarding claims 15-20, the prior art of record neither discloses nor renders obvious all the limitations of base claim 15, including wherein outer sidewalls of the CESL are spaced apart by a first distance, and outer sidewall of the metal interconnect are spaced apart by a second distance which is equal to the first distance.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See Claim Objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the 





/ABUL KALAM/Primary Examiner, Art Unit 2829